Citation Nr: 1438628	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1981 and from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a right ear hearing loss disability as defined by VA regulations. 

2.  The preponderance of the evidence shows that the Veteran's left ear hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not manifest to a compensable degree within the first year following discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in March 2010, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, and post-service private records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a pertinent VA examination in September 2010, with two accompanying addendum opinions submitted in November 2010 and August 2011, to address the etiology of his claimed hearing loss.  The Board finds that the VA examination and addendum medical opinions are adequate for adjudicatory purposes.  The examination report reflects that the examiner performed an audiometric examination of the Veteran, and the addendum medical opinions are based upon a review of the Veteran's claims file and are supported by a sufficient rationale.  

In August 2012, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claim for hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Analysis

The Veteran asserts that he was exposed to loud noise during service, and that the acoustic trauma caused his hearing loss. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims such as the one at issue that involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's January 1972 enlistment examination report contained the following audiometric pure tone thresholds in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
10
10
N/A
5
N/A
LEFT
45
25
15
N/A
20
N/A

A January 1972 Report of Medical History noted that the Veteran had, or have had, hearing loss.  The examiner noted otitis with decreased hearing drainage and pain.  Earaches and an earache with a cold were noted in September 1972 and February 1973 as well.


A February 1974 periodic examination report included the following audiometric data:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
5
10
N/A
LEFT
10
10
5
5
10
N/A

A February 1974 Report of Medical History again noted that the Veteran had, or have had, hearing loss.  However, "[i]nfected left ear canal, 1972, treated adequately, no [complications], no [sequelae]" was noted on the examination report and report of medical history.

Audiometric testing conducted in January 1975 as part of an annual flying physical examination revealed the following pure tone thresholds in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
10
15
N/A
LEFT
15
10
15
15
20
N/A

A January 1980 periodic examination report contained the following audiometric data:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
5
15
5
N/A
LEFT
5
0
5
10
15
N/A


The Veteran's April 1981 separation examination included the following audiometric pure tone thresholds in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
5
15
5
N/A
LEFT
15
5
15
15
15
N/A

Audiometric findings from an October 1984 examination during a period of inactive duty included the following:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
5
10
10
N/A
LEFT
20
10
20
15
20
N/A


Audiometric findings from a July 1989 examination during a period of inactive duty included the following:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
10
0
10
10
N/A
LEFT
25
5
15
10
15
N/A

There is no record of examination at the time the Veteran reentered active duty in January 1991.  The Veteran's March 1991 examination upon separation from active duty contained the following audiometric data:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
5
30
10
N/A
LEFT
15
10
5
10
5
N/A

Service treatment records from the Veteran's period of active duty between January 1991 and March 1991 did not reveal any complaint or diagnosis of hearing loss.

In December 2009, the Veteran underwent a physical examination for employment purposes.  According to the examination report, the Veteran's audiometric pure tone thresholds were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
5
10
20
20
N/A
LEFT
15
5
5
30
45
N/A

The report concluded that there were no medically limiting conditions for the job.  

In February 2010, the Veteran asserted that his bilateral hearing loss was due to exposure to jet engines as a Command and Control technician on the flight line during service.

In September 2010, the Veteran was provided a VA audiological examination.  Audiometric testing revealed the following: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
10
30
25
94
LEFT
15
15
10
40
50
94

The examiner diagnosed no disabling hearing loss in the right ear, and normal to moderate sensorineural hearing loss in the left ear.  The examiner opined that it was not likely that the Veteran's current hearing loss for the right ear was due to military service.  The examiner explained that the Veteran's hearing had been within normal limits at separation from active duty in March 1991, and she noted the passage of time since separation.  The examiner did not provide an opinion as to the etiology of the left ear.   

In a VA addendum opinion from November 2010, the examiner clarified that while pure tone testing at separation from service revealed mild hearing loss at 3000 Hz in the right ear, this degree of hearing loss was not considered disabling for VA purposes.  The examiner also opined that the Veteran's current hearing loss in his left ear was not caused by military noise exposure because his March 1991 separation examination had shown hearing levels for the left ear that were within normal limits.  

In a second VA addendum opinion from August 2011, the examiner added that the only significant threshold shift in the left ear from the baseline examination (i.e. the January 1972 entrance examination) as compared with the March 1991 separation examination was an improved threshold at 500 Hz.  She concluded that it was not likely that the Veteran's current mild hearing loss at 3000 Hz in the left ear was due to noise exposure during service, noting that the pure tone threshold had been 10 dB at 3000 Hz when the Veteran separated from active duty military service in March 1991.   

In the Veteran's notice of disagreement received in April 2011, he stated that he felt his hearing loss was due to a combination of his military service and other exposure through the years.  He specifically recalled a noise exposure incident involving a rapid decompression on one of the C-103's when flying to U-Tapao Thailand. The Veteran reported that everyone involved in the incident cleared their ears for several days thereafter.   

During the Veteran's August 2012 Board hearing, he testified that he first noticed hearing problems beginning in the early 1990's, especially in the left ear.  He reported in-service exposure to noise, particularly during a period of approximately one and a half years when his duties brought him to the flight line on a daily basis.  The Veteran testified that during his post-service work as a police officer, he always used hearing protection; whereas during service, hearing protection was not always available and its use was not encouraged and not considered a priority.  The Veteran also reported that he had failed a December 2009 hearing test, which had been conducted for employment purposes. 

Right Ear

The Veteran is not shown to have a degree of hearing loss considered to be a disability for VA purposes.  Hearing loss is defined strictly by regulation, and impaired hearing is not considered to be a disability unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or where the auditory thresholds for at least three of the above frequencies are 26 decibels or greater, or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's audiometric testing did not reflect an auditory threshold of 40 decibels or greater at any of the prescribed frequencies for the right ear, nor was there an auditory threshold of 26 decibels or greater shown for at least three of the above-prescribed frequencies for the right ear.  The Veteran's speech recognition scores also did not fall below 94 percent for the right ear.  As a result, the Veteran is not currently shown to have a hearing loss disability in his right ear for VA purposes.  

Left Ear

As a preliminary matter, the Board finds that entitlement to presumptive service connection for left ear sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.  Although the Veteran testified that he began to notice hearing loss in the early 1990's, the record documents that he has not been treated for hearing loss at any time, and that the first time he was tested for hearing loss post-service was in December 2009, 18 years after separation.  As noted, in order for the presumption to apply, the Veteran's hearing loss must have manifest to a compensable degree within a year following separation from service.  The Veteran's current level of hearing loss would not be compensable under VA's Rating Schedule (see 38 C.F.R. § 4.85), much less any measurable level of hearing loss from over two decades ago.  Because there is no evidence demonstrating that a compensable degree of hearing loss manifest within one year of separation from service, the presumption of service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, the Board finds that a current hearing loss disability is shown under 38 C.F.R. § 3.385.  Based upon the Veteran's competent and credible reports of noise exposure in service, acoustic trauma is conceded.  As the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.   

Service treatment records pertaining to the Veteran's period of active duty from July 1972 to July 1981 show 45 Hertz at the 500 pure tone threshold level and that the Veteran noted hearing loss, to include decreased hearing with complaints of a cold or ear drainage.  However, the service treatment records thereafter showed essentially normal left ear hearing and did not reveal any diagnosis of hearing loss.  There is insufficient evidence to establish that a claimed chronic disability (i.e. sensorineural hearing loss) was present during service or during the one year presumptive period thereafter.  

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In this case, there is no competent evidence of record to establish such a nexus.  The Board recognizes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, the Veteran's statements are inconsistent with other objective evidence of record.  Even when considering the 1972 audiometric entry, the service treatment records show essentially normal hearing.  Also, post service, the evidence shows a prolonged period without complaint or treatment for hearing loss and that the Veteran submitted his application seeking service connection for hearing loss in 2010, many years after separation from service.  
  
Moreover, the VA examiner's September 2010 report and two subsequent addendum opinions declined to relate hearing loss to service.  The Board finds that the VA medical opinion regarding hearing loss is highly probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The examiner's medical opinion is also consistent with the evidence of record, which reflects that no left ear hearing loss was shown at the Veteran's separation from active duty in March 1991.  Although the Veteran testified that he first noticed hearing loss in the early 1990's, as previously noted the record reflects that, since separation from service, he has not been treated for hearing loss and was not tested for hearing loss until December 2009, 18 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

As the medical opinions of record failed to link the Veteran's current left ear hearing loss to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Further development is required before the Veteran's appeal for service connection for a low back disability can be adjudicated.  Since the time of the September 2010 VA spine examination, the Veteran has provided numerous credible lay statements from himself, his wife, his daughter, and from a servicemember who knew him at the time of the incident.  The Veteran's wife, who is a registered nurse, reported that the Veteran's back pain has progressively worsened over the years, and opined that it was very normal for a previous injury to progressively worsen with age.  The Veteran's fellow servicemember reported the circumstances of the Veteran's back injury, and stated that even when the Veteran was able to return to work, his back still bothered him for quite a while.  The Veteran testified as to experiencing low back pain in the same location ever since the in-service injury.  The Veteran and his wife also referenced treatment from a chiropractor, and these treatment reports are not currently of record.  The Veteran should be afforded the opportunity to submit any outstanding, pertinent private treatment records, or to authorize VA to obtain such records on his behalf, including any treatment records from his chiropractor. 

The September 2010 VA examiner based his opinion on the fact that service treatment records showed that a low back strain resolved after two days and that later examinations did not contain any complaint or diagnosis of a back condition.  However, since additional substantial evidence has been added to the record since the time of the last VA examination, an addendum opinion, to include a new VA examination if deemed necessary, is needed to consider all updated evidence.    

Additionally, the Veteran testified that he reinjured his back in the summer of 1995 during a two-week period of training at Fort Leonard Wood, Missouri, and that he noticed the back injury immediately following his return home from training.  While the agency of original jurisdiction (AOJ) has issued a formal finding of unavailability as to the Veteran's reserve service treatment records, no such finding was issued for his reserve service personnel records.  Accordingly, the AOJ must contact the Veteran's reserve unit and attempt to confirm his periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA), to specifically include the period from May 1995 to September 1995 at Fort Leonard Wood.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence is received indicating that the records sought do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the Veteran's periods of ACDUTRA and/or INACDUTRA are unverifiable, that fact should be documented, in writing, in the record.     

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to verify the Veteran's periods of ACDUTRA and INACDUTRA, to specifically include any period of ACDUTRA or INACDUTRA at Fort Leonard Wood, Missouri between May 1995 and September 1995.  In making these requests, the AOJ must use the Veteran's complete name, as listed on his Form DD 214.  

If any records needed for verification cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records, to include, but not limited to, any treatment records from his chiropractor.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, forward the Veteran's claims file to the same examiner who conducted the September 2010 spine examination, or, if that examiner is unavailable, to a suitable replacement.  The examiner must provide a clarifying opinion, and, if deemed necessary for the addendum opinion, the Veteran should be scheduled for an additional VA spine examination. 

In the clarifying opinion, the examiner must consider the following: 

a) The Veteran's credible statements, and in particular his August 2012 hearing testimony, as to experiencing back pain since his 1979 in-service injury. 

b) His wife's December 2010 report of the Veteran's history of back pain, and her conclusion as a registered nurse that it is very normal for a prior injury to progressively worsen with age.

c) His daughter's December 2010 report of his ongoing back problems throughout the years. 

d) His fellow servicemember's July 2012 report of the circumstances of the back injury, and his statement that even after the Veteran returned to work his back still bothered him for quite a while. 

The examiner should also consider any other additional evidence of record since the September 2010 VA examination, including any additional private treatment records that may be available. 

After considering the above facts, the examiner must provide an opinion as to whether it is at least as likely as not that any back disability onset in service or is otherwise related to service.  

An explanation must be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


